DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Polo (EP 2645665, as cited by applicant) in view of Mallart (EP 2293524) and further in view of Engelien-Lopes et al. (US Pat Pub# 2016/012816) and further in view of Gupta et al. (US Pat Pub# 2009/0023455).
Regarding claim 11, Polo teaches a master-slave system for communication via a Bluetooth Low Energy connection (Fig. 1, central-slave system via BLE) comprising at least one slave device and at least one master device, wherein the slave device and the master device are configured to communicate via the Bluetooth Low Energy connection 
	Mallart teaches the processing unit of the device is configured to generate a first request message having a payload field, the processing unit of the slave device is further configured to generate first identity information (Claim 1, generate a request message having a payload and header field with identity information).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate payload field as taught by Mallart into Polo’s system in order to improve communication and security.
Polo and Mallart fail to teach a header field and storing keys.
	Engelien-Lopes teaches a master-slave system for communication via a Bluetooth Low Energy connection (Fig. 1 and Sections 0021 and 0037, master-slave communication using BLE), comprising at least one slave device and at least one 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing keys as taught by Engelien-Lopes into payload field as taught by Mallart into Polo’s system in order to improve security of communication.
	Polo, Mallart, and Engelien-Lopes fails to teach a header field.
	Gupta teaches the processing unit of the device is configured to generate a first request message having a header field and a payload field (Claims 2, 10, and 14, request message giving a payload and header field).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a header field as taught by Gupta into storing keys as taught by Engelien-
Regarding claim 12, Polo teaches wherein the processing unit of the slave device is configured to generate further identity information, different than the first and second identity information, based on keys (Sections 0029, 0031, 0039-0040, identity resolving key being generated therefore changing multiple times etc.).  Polo fails to teach stored keys and a payload field.
	Mallart teaches wherein further identity information as further information in the payload field of the first request message (Claim 1, generate a request message having a payload and header field with identity information).
	Polo and Mallart fail to teach stored keys.
	Engelien-Lopes teaches stored keys and to store at least part of the further identity information as further (Section 0048, storing long term keys).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Polo (EP 2645665, as cited by applicant) in view of Mallart (EP 2293524) and further in view of Engelien-Lopes et al. (US Pat Pub# 2016/012816) and further in view of Gupta et al. (US Pat Pub# 2009/0023455) and further in view of Daum et al. (US Pat Pub# 2012/0083902).
Regarding claim 20, Polo in view of Mallart and further in view of Engelien-Lopes and further in view of Gupta teaches the limitations in claim 11.  Polo, Mallart, Engelien-Lopes, and Gupta fail to teach a motor vehicle.
Daum teaches wherein either the master device or the slave device is a motor vehicle (Fig. 1 and Section 0019, master and slave device in a motor vehicle).

Regarding claim 21, Daum further teaches wherein the motor vehicle is a passenger car (Fig. 1 and Section 0019, master and slave device in a passenger car).
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/18/2022